NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
ACROW CORPORATION OF AMERICA,
Plc.',intiff-Appellant, '
V.
UNITED STATES,
Defendan,t-Appellee,
AND
MABEY BRIDGE & SHORE, INC.,
Defendant-Appellee. '
2011-5035
Appeal from the United States C0urt of Federa1
Claims in case n0. 10-CV-682, Judge Christine O.C.
Mi11er.
ON MOTION
ORDER
Mabey Bridge & Sh01'e, Inc. moves for a 43-day exten-
sion 0f time, until 1\/lay 27, 2011, to file its brief Acr0W
C0rp0rati0n of America 0pp0ses. The United States

ACROW CORP OF AMERICA V. US 2
moves for 60-day extension of time, until June 13, 2011, to
file its brief AcroW opposes.
Upon consideration thereof
IT ls ORDERED THAT:
The motions are granted
Fo1-1 THE CoURT
 2 5  /s/ J an I'Iorbal};
Date J an Horba1y
C1erk
cc: Thomas A. Cou1ter, Esq. men
Larr@aSe M. Tiffith, Esq. ¢_s, gough A,.,»g,LS ma
David Z. Bodenheimer, Esq. mE F§DERM~ c'RcU"
319 HAY 25 2011
1ANHDRBAL¥
C|.ER(